Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ response to the Restriction Election Requirement dated 7/21/2021. Applicants’ have elected the Compound III (below) and CDK4/6 inhibitors as of the species. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).


    PNG
    media_image1.png
    340
    838
    media_image1.png
    Greyscale


The requirement is still deemed proper and is therefore made FINAL.

Claims 1, 105-127 are pending. Claims 120-125 and 127 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The 

Application Priority
This application filed 11/26/2019 is a CON of 15/628,559, Filing Date: 06/20/2017 , claims priority to 15/628,559 has PRO 62/461,546 filed 02/21/2017, 62/377,497 filed 08/19/2016, and 62/353,350, filed 06/22/2016 .


Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 7/21/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 105, 109, and 126 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 8268872) in view of Dalton (US9744149).
A method of treating AR+/ER+ breast cancer in a subject comprising administering to the subject a compound which is RAD140 (Compound III)

    PNG
    media_image2.png
    234
    311
    media_image2.png
    Greyscale




	Miller et al. teaches selective androgen receptor modulators (SARMs) of formula I including specifically, 2-chloro-4-[[(1R,2R)-1-[5-(4-cyanophenyl)-1,3,4-oxadiazol-2-yl]-2-hydroxypropyl]amino]-3-methyl-Benzonitrile, and 2-chloro-4-[[(1R,2R)-1-[5-(4-cyanophenyl)-1,3,4-oxadiazol-2-yl]-2-hydroxypropyl]amino]- Benzonitrile (Examples 22-23, col 103-108).  The reference teaches the compounds for treating (e.g., preventing, or ameliorating the symptoms associated with, or reducing the incidence of reducing the pathogenesis of facilitating the recovery from or delaying the onset of) prostate cancer, breast cancer, endometrial cancer, hepatocellular cancer, lymphoma, multiple endocrine neoplasia, vaginal cancer, renal cancer, thyroid cancer, testicular cancer, leukemia, and ovarian cancer in a mammal in need thereof. The compounds of this invention, when used as therapeutics can be administered by any method known to one of skill in the art such as orally, bucally, intravenously, Subcutaneously, intramuscularly, transdermally, intradermally, intra vascularly, intranasally, Sublingually, intracranially, rectally, intratumorally, intravaginally, intraperitonealy, pulmonary, ocularly and intratumorally (col 42, lines 20-30). The compounds of this invention may be employed alone or in combination with other therapeutic agents. By way of non-limiting example, the compounds of this invention can be used in combination with anti-lipidemics (statins, fibrates, omega-3 oils, niacinates and the like), bone anti-resorptives (bisphosponates, estrogens, selective estrogen receptor modulators (SERMs), calcitonin, and the like), bone anabolic agents (PTH and fragments e.gteriparatide, PTHRPandana logues e.g. BaO58), anti-diabetics (e.g. insulin sensitizers, glucose absorption and synthesis inhibitors (e.g. metformin)), anti-anxiety agents, antidepressants, anti-obesity agents, contraceptive agents, anti-cancer agents, PPARYago nists 
While Miller et al. teaches breast cancer, it fails to teach AR+/ER+ breast cancer or discuss adjuvant or specify the CDK4/6 inhibitor failure and combination of CDK4/6 inhibitor for treatment.
Dalton et al. teaches the treatment of breast cancer in a subject, for example a female subject. Including methods of: treating metastatic breast cancer; refractory breast cancer; AR-positive breast cancer; AR-positive refractory breast cancer; AR-positive metastatic breast cancer; AR-positive and ER-positive breast cancer; triple negative breast cancer; advanced breast cancer; breast cancer that has failed previous treatment (see abstract) with a   therapeutically effective amount of a selective androgen receptor modulator (SARM) compound. The reference teaches an example wherein post-menopausal women who have estrogen receptor (ER) positive metastatic breast cancer, and who have responded previously to adjuvant and/or salvage endocrine therapy are treated with a SARM. . The treatment was continued until disease progression (PD), [0401], reads on claims 106-107.
It would have been obvious to one of ordinary skill in the art at the time of filing to treat AR-positive and ER-positive breast cancer. The motivation comes from the teaching of Miller et al. that the SARM is useful in treating breast cancer and Dalton et al. that SARMs are use in . 
Claims 106-108, and 116-119 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 8268872) in view of Dalton (US9744149), as applied to claims 1, 105, 109, and 126 further in view of Dalton et al. (US10258596B2).
Miller et al. and Dalton et al. are as discussed above.
While Miller et al. and Dalton et al. do discuss adjuvant and/or salvage endocrine therapy, the reference fails to specify the CDK4/6 inhibitor failure and combination of CDK4/6 inhibitor for treatment.

Dalton2 teaches treatment of breast cancer in a subject, for example a female subject. Including methods of: treating metastatic breast cancer; refractory breast cancer; AR-positive breast cancer; AR-positive refractory breast cancer; AR-positive metastatic breast cancer; AR-positive and ER-positive breast cancer; triple negative breast cancer; advanced breast cancer; breast cancer that has failed SERM (tamoxifen, toremifene), aromatase inhibitor, palbociclib (Ibrance), trastuzumab (Herceptin, ado-trastuzumab emtansine), pertuzumab (Perjeta), lapatinib, exemestane (Aromasin), bevacizumab (Avastin), and/or fulvestrant treatments; metastasis in a subject suffering from breast cancer; and/or HER2-positive; comprising administering to the subject a therapeutically effective amount of a selective androgen receptor modulator (SARM) compound (abstract).   The reference teaches administering a selective androgen receptor modulator as the sole active ingredient. However, also encompassed within the scope of the present invention are methods for hormone therapy, for 
It would have been obvious to one of ordinary skill in the art at the time of filing to treat CDK4/6 inhibitor failure and a combination with CDK4/6 inhibitor. The motivation comes from the teaching of Dalton2 that a SARM is useful in breast cancer that has treatment with palbociclib (Ibrance) and further that selective androgen receptor modulators are useful in combination with one or more therapeutic agents such as CDK4/6 inhibitors.  Hence, a skilled . 
Claims 110-115 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 8268872) in view of Dalton (US9744149), as applied to claims 1, 105, 109, and 126 further in view of Fribbens et al. (Plasma ESR1 Mutations and the Treatment of Estrogen Receptor–Positive Advanced Breast Cancer. J. Clin. Onc. VOLUME 34 • NUMBER 25 • SEPTEMBER 1, 2016, epub June 6, 2016.)
Miller et al. and Dalton are as above.
Miller et al. and Dalton do discuss adjuvant and/or salvage endocrine therapy, the reference fails to specify the ESR1 mutation.
Fribbens et al. teaches the most effective treatment of ESR1 mutant breast cancer is uncertain. In a retrospective, single-center analysis, we have demonstrated resistance to subsequent AI-based therapy in patients with ESR1 mutations in plasma.  Preclinical studies have reported growth inhibition of ESR1 mutant cell lines with fulvestrant, a selective ER degrader, but with less sensitivity to fulvestrant than wild-type ER, and there is uncertainty whether the required doses are achieved clinically. Palbociclib, a CDK4/6 inhibitor, has demonstrated substantial clinical activity in combination with both fulvestrant and AIs. CDK4/6 inhibition resensitizes cells with in vitro-derived resistance to endocrine therapy, and ESR1 mutant models are sensitive to combinations of selective ER degraders with palbociclib (p. 2962). 
It would have been obvious to one of ordinary skill in the art at the time of filing to treat ESR1 mutant breast cancer. The motivation comes from the teaching of Fribbens et al. that .

Claims 110-115 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 8268872) in view of Dalton (US9744149), as applied to claims 1, 105, 109, and 126 further in view of Toy et al (ESR1 ligand-binding domain mutations in hormoneresistant breast cancer. Nature Genetics VOLUME 45 | NUMBER 12 | DECEMBER 2013)
Miller et al. and Dalton are as above.
Miller et al. and Dalton do discuss adjuvant and/or salvage endocrine therapy, the reference fails to specify the ESR1 mutation.

Toy et al. teaches Seventy percent of breast cancers express estrogen receptor (ER), and most of these are sensitive to ER inhibition. However, many such tumors for unknown reasons become refractory to inhibition of estrogen action in the metastatic setting. We conducted a comprehensive genetic analysis of two independent cohorts of metastatic ER-positive breast tumors and identified mutations in ESR1 affecting the ligand-binding domain (LBD) in 14 of 80 cases. These included highly recurrent mutations encoding p.Tyr537Ser, p.Tyr537Asn and p.Asp538Gly alterations. Molecular dynamics simulations suggest that the structures of the Tyr537Ser and Asp538Gly mutants involve hydrogen bonding of the mutant amino acids with Asp351, thus favoring the agonist conformation of the receptor. Consistent with this model, 
It would have been obvious to one of ordinary skill in the art at the time of filing to treat ESR1 mutant breast cancer. The motivation comes from the teaching of Toy et al. that ER-positive breast tumors and identified mutations in ESR1 affecting the ligand-binding domain (LBD) in 14 of 80 cases.  Hence, a skilled artisan would have had reasonable expectation of a patient exhibiting the same. 
Claims 110-115 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 8268872) in view of Dalton (US9744149), as applied to claims 1, 105, 109, and 126 further in view of Li et al. (Endocrine-Therapy-ResistantESR1VariantsRevealed by Genomic Characterizationof Breast-Cancer-Derived Xenografts Cell Reports4, 1116–1130, September 26, 2013).

Miller et al. and Dalton are as above.
Miller et al. and Dalton do discuss adjuvant and/or salvage endocrine therapy, the reference fails to specify the ESR1 mutation.

Li et al. teaches the identification of the ESR1/YAP1 fusion gene in WHIM18 completes the mechanistic spectrum of gain-of-function mutations in ESR1 associated with endocrine-resistant breast cancers. YAP1 plays a central role in organ size and tumorigenesis through the Hippo pathway (Lin et al., 2013); however, the domains that are responsible for most of these biological properties are in the N terminus of YAP1 and therefore absent from the fusion gene. POLH, a DNA polymerase associated with xeroderma pigmentosum (Ortega-Recalde et al., 2013; Figure S15). These findings indicate that the ESR1/YAP1 translocation documented in WHIM18 is not a private event, but is a member of a class of translocations that preserve the DNA-binding and AF1 domains of ESR1 with variable in-frame C-terminal partners that replace the ligand-binding and AF2 domains. Although these in-frame ESR1 translocations are likely rare, the denominator for breast cancer is so large that even low percentages of particular somatic events can represent clinically significant patient populations if the effect on the disease course is dramatic (i.e., in this instance, intrinsic and universal endocrine-therapy resistance). (p1127 right para 3 and p1128 left para 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to treat ESR1 mutant breast cancer. The motivation comes from the teaching of Li et al. ESR1/YAP1 fusion gene in WHIM18 completes the mechanistic spectrum of gain-of-function mutations in ESR1 associated with endocrine-resistant breast cancers. Further, in-frame ESR1 translocations are likely rare, the denominator for breast cancer is so large that even low percentages of particular somatic events can represent clinically significant patient populations if the effect on the disease course is dramatic (i.e., in this instance, intrinsic and universal endocrine-therapy resistance)  Hence, a skilled artisan would have had reasonable expectation of a patient exhibiting the same. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 106-108, and 116-119 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 8268872/ 8642632/ 8067448/ 8455525/ 8629167          ) in view of Dalton (US9744149), as applied to claims 1, 105, 109, and 126 further in view of Dalton et al. (US10258596B2).
Miller et al. and Dalton et al. are as discussed above.


Dalton2 teaches treatment of breast cancer in a subject, for example a female subject. Including methods of: treating metastatic breast cancer; refractory breast cancer; AR-positive breast cancer; AR-positive refractory breast cancer; AR-positive metastatic breast cancer; AR-positive and ER-positive breast cancer; triple negative breast cancer; advanced breast cancer; breast cancer that has failed SERM (tamoxifen, toremifene), aromatase inhibitor, palbociclib (Ibrance), trastuzumab (Herceptin, ado-trastuzumab emtansine), pertuzumab (Perjeta), lapatinib, exemestane (Aromasin), bevacizumab (Avastin), and/or fulvestrant treatments; metastasis in a subject suffering from breast cancer; and/or HER2-positive; comprising administering to the subject a therapeutically effective amount of a selective androgen receptor modulator (SARM) compound (abstract).   The reference teaches administering a selective androgen receptor modulator as the sole active ingredient. However, also encompassed within the scope of the present invention are methods for hormone therapy, for treating breast cancer, for delaying the progression of breast cancer, and for preventing and treating the recurrence of breast cancer and/or breast cancer metastasis, which comprise administering the selective androgen receptor modulators in combination with one or more therapeutic agents. These agents include, but are not limited to: selective estrogen receptor modulators (SERM), selective estrogen receptor degraders (fulvestrant), CDK4/6 inhibitors (palbociclib, ribociclib, abemociclib), HER2 inhibitors (lapatinib, trastuzumab), VEGF inhibitors 
It would have been obvious to one of ordinary skill in the art at the time of filing to treat CDK4/6 inhibitor failure and a combination with CDK4/6 inhibitor. The motivation comes from the teaching of Dalton2 that a SARM is useful in breast cancer that has treatment with palbociclib (Ibrance) and further that selective androgen receptor modulators are useful in combination with one or more therapeutic agents such as CDK4/6 inhibitors.  Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results.   
					Conclusion
	No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/Primary Examiner, Art Unit 1627